Citation Nr: 1033380	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2009, this matter was remanded by the Board for 
further development.  The required development having been 
completed, adjudication may proceed.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Audiometric testing performed in August 2005 revealed level 
III hearing in the left ear and level III hearing in the right 
ear.

2.  Audiometric testing performed in February 2010 revealed level 
III hearing in the left ear and level II hearing in the right 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Complete notification as mentioned above was not provided to the 
Veteran prior to the initial AOJ decision in this matter.  
However, service connection was granted and an initial disability 
evaluation and effective date were assigned in a February 2006 
rating decision.  Since the Veteran's claim was more than 
substantiated in that it was proven, the purpose that notice is 
intended to serve has been fulfilled and no additional notice is 
required to fulfill the duty to notify.  Dingess, 19 Vet. App. at 
490-91.  The Board thus finds that the defect in the Veteran not 
having received complete notice prior to the initial AOJ decision 
was not prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination and 
obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and 
identified pertinent private treatment records.  Additional 
pertinent private treatment records were submitted by him.  The 
Veteran was afforded VA medical examinations with respect to his 
claim in August 2005 and February 2010.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill the duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for his 
bilateral hearing loss.  He contends that this disability is more 
severe than contemplated by a noncompensable rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 49.  As such, the Veteran prevails when the 
evidence supports his claim or is in relative equipoise but does 
not prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's bilateral hearing loss currently is rated pursuant 
to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Pursuant to 
38 C.F.R. § 4.85, hearing acuity is measured by the Maryland CNC 
controlled speech discrimination test and a pure tone audiometry 
test in the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second (hertz).  38 C.F.R. § 4.85(a) and (d).  These tests are 
conducted without the use of hearing aids.  Id.  Based on the 
results of the speech discrimination test and the average of the 
thresholds from the pure tone audiometry test, an auditory acuity 
level ranging from level I for essentially normal acuity through 
level XI for profound deafness is determined for each ear using 
Table VI of the rating schedule.  38 C.F.R. § 4.85(b) and (d).

38 C.F.R. § 4.86 specifies two exceptional patterns of hearing 
impairment.  The first exceptional pattern exists when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. 
§ 4.86(a).  In this circumstance, the auditory acuity level for 
the ear is determined from either Table VI, as described above, 
or from Table VIa, which considers only the average of the 
thresholds from the pure tone audiometry test, whichever results 
in the higher level.  Id.; 38 C.F.R. § 4.85(b) and (c).  The 
second exceptional pattern exists when the pure tone threshold is 
30 decibels or less at 1000 hertz and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity 
level for the ear is determined from either Table VI or Table VIa 
of the rating schedule, whichever results is the higher level.  
Id.; 38 C.F.R. § 4.85(b) and (c).  However, in this instance that 
level then will be elevated to the next higher level.  Id.

Once the auditory acuity level for each ear has been determined 
by using Table VI or Table VIa, if applicable, a disability 
rating for hearing impairment is derived by mechanical 
application of Table VII of the rating schedule.  38 C.F.R. 
§ 4.85(e); Bruce v. West, 11 Vet. App. 405, 409 (1998).

The Veteran was afforded a VA audiological examination in August 
2005.  This examination revealed pure tone threshold levels, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
30
40
65
80
RIGHT
30
35
65
70

Pure tone threshold levels averaged 53.75 decibels for the left 
ear and 50 decibels for the right ear.  Testing using the 
Maryland CNC speech discrimination test revealed speech 
recognition ability of 60 percent in the left ear and 56 percent 
in the right ear.  The examiner noted that there was disagreement 
between the pure tone audiometry and the speech discrimination 
test results.  Specifically, she indicated that the Veteran's 
speech discrimination test results were much lower than expected 
given his pure tone thresholds.  The examiner therefore concluded 
that the speech discrimination test results were not adequate for 
rating purposes.  Given this conclusion, the Board shall consider 
only the pure tone audiometry test results.  See 38 C.F.R. 
§ 4.85(c).  The auditory acuity level for each ear therefore will 
be evaluated under Table VIa.

Under Table VIa, the examination results for the left ear 
correspond to an auditory acuity level of III.  For the right 
ear, the examination results correspond to an auditory acuity 
level of III.  The intersection point of auditory acuity level 
III for the left ear and auditory acuity level III for the right 
ear under Table VII shows that the Veteran's bilateral hearing 
loss warrants a noncompensable disability rating.

In April 2006, the Veteran underwent a private audiological 
examination at Acadia Hearing & Speech Services.  The pure tone 
audiometry test results, however, were reported graphically 
rather than numerically.  See Kelly v. Brown, 7 Vet. App. 471 
(1995); Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  It also 
is unclear whether the speech discrimination test performed was 
the Maryland CNC controlled speech discrimination test.  See 
38 C.F.R. § 4.85(a).  Because of these problems, the results from 
this examination may not be used to rate the Veteran's bilateral 
hearing loss disability.

The Veteran underwent a second VA audiological examination in 
February 2010.  This examination revealed pure tone threshold 
levels, in decibels, as follows:


HERTZ

1000
2000
3000
4000
LEFT
35
45
70
80
RIGHT
35
35
70
85

Pure tone threshold levels averaged 57.5 decibels for the left 
ear and 56.25 decibels for the right ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the left ear 
and 88 percent in the right ear.  The results do not represent an 
exceptional pattern of hearing loss in either ear.  See 38 C.F.R. 
§ 4.86(a).  Therefore, the auditory acuity level for each ear 
will be evaluated only under Table VI.

Under Table VI, the rounded examination results for the left ear 
correspond to an auditory acuity level of III.  For the right 
ear, the examination results correspond to an auditory acuity 
level of II.  The intersection point of auditory acuity level III 
for the left ear and auditory acuity level II for the right ear 
under Table VII shows that the Veteran's bilateral hearing loss 
warrants a noncompensable disability rating.

The Board acknowledges the Veteran's lay statements that he has 
difficulty hearing normal sounds, no longer can hear engine 
sounds to diagnose problems with his automobile, has to ask his 
family to repeat themselves, and has hit his wife and sons 
because did not hear them when they come from behind him and was 
startled.  The Board also acknowledges the lay statement of J.S., 
the Veteran's wife, which generally confirms the Veteran's 
reported symptomatology and adds that she has problems 
communicating with him, especially in holding a conversation out 
in public such as in a restaurant.  Finally, the Board 
acknowledges the lay statement of J.S., the Veteran's son, 
confirmed that he often must repeat what he says to the Veteran 
constantly, especially when he is not speaking to him face to 
face.  As lay persons, the Veteran, his wife, and his son are 
competent to provide this evidence of how the Veteran's bilateral 
hearing loss affects his everyday life.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (finding lay testimony competent 
when it concerns features or symptoms of injury or illness).  
While the Board finds the Veteran, his wife, and his son 
credible, VA generally must consider only the rating criteria 
discussed above to evaluate a disability.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

In light of the level III auditory acuity for the left ear and 
level II and level III auditory acuity for the right ear 
demonstrated upon audiological examination in August 2005 and 
February 2010, the preponderance of the evidence is against an 
initial compensable disability evaluation for any portion of the 
period on appeal.  Staged ratings therefore are not appropriate, 
and the benefit of the doubt rule does not apply.


	(CONTINUED ON NEXT PAGE)


III.  Extraschedular Consideration

The above determination continuing the Veteran's initial 
noncompensable disability evaluation for his bilateral hearing 
loss is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there is 
no indication that the assignment of an initial disability rating 
on an extraschedular basis is warranted.  See 38 C.F.R. 
§ 3.321(b).

In this regard, there has been no showing that the Veteran's 
bilateral hearing loss has reflected so unique or exceptional a 
disability picture that it could not be contemplated adequately 
by the regular schedular rating criteria discussed above.  There 
also has been no showing that this disability satisfies the 
unusual disability factor of requiring frequent periods of 
hospitalization.  Indeed, there is no evidence that it has 
required any such hospitalization.

The evidence further does not indicate that the Veteran's 
bilateral hearing loss satisfies the exceptional disability 
factor of causing marked interference with employment.  Based on 
VA's revision of its hearing examination worksheets to address 
this potential exceptional disability factor, the Court held in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), that VA 
audiologists must describe the effect of the Veteran's hearing 
loss disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even if a 
VA audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by the 
deficiency.

Here, the Veteran's August 2005 VA audiological examination was 
conducted before the hearing examination worksheets were revised.  
The VA audiologist who conducted this examination nevertheless 
elicited from the Veteran that he had the most difficulty hearing 
when someone situated behind or to the side of him spoke.  The 
audiologist who performed the February 2010 VA audiological 
examination, after the hearing examination worksheets were 
revised, similarly elicited from him that he has difficulty 
hearing especially when someone is behind him.  She also opined 
that the Veteran's bilateral hearing loss significantly affected 
his occupational activities by causing hearing difficulty.

Given the above evidence, the VA audiological examinations are in 
compliance with Martinak and applicable VA policies.  The current 
disability rating was assigned by mechanical application of the 
relevant rating criteria.  The evidence, however, does not 
suggest that the Veteran's bilateral hearing loss markedly 
interferes with his employment.  In this regard, the Board notes 
that this high standard is not satisfied by a finding of 
significant effects on occupational activities.  The Board 
further notes that the Veteran has not demonstrated any prejudice 
caused by a deficiency, if any, in the VA audiologists' 
descriptions of the functional effects of his disability.

Without first finding that the Veteran's bilateral hearing loss 
disability picture was not adequately contemplated by the regular 
schedular rating criteria and then determining that the evidence 
suggests unusual or exceptional factors related to that 
disability, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim for 
referral to the Under Secretary for Benefits or Director of the 
Compensation and Pension Service, who assign such ratings, thus 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial compensable disability evaluation for bilateral 
hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


